NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

IVAN DIAZ-MELLADO, AKA Ivan Diaz,               No.    16-72544
AKA Ivan Mellado,
                                                Agency No. A087-682-672
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Ivan Diaz-Mellado, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review.

      The BIA denied cancellation of removal for failure to demonstrate 10 years

of continuous physical presence prior to service of Diaz-Mellado’s notice to appear

(“NTA”). However, the BIA did not have the benefit of the Supreme Court’s

decision in Pereira v. Sessions, 138 S. Ct. 2105 (2018), which held that an NTA

that fails to designate the time and place of an alien’s removal proceedings does

not trigger the stop-time rule ending the alien’s accrual of continuous presence.

Diaz-Mellado’s NTA did not specify the time and place of his hearing. We thus

grant the petition for review, and remand to the agency for further proceedings

consistent with Pereira.

      In light of our disposition, we do not reach Diaz-Mellado’s contentions

regarding administrative voluntary departure and equitable estoppel.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                   16-72544